                     Case 4:20-mj-70882-MAG Document 1 Filed 07/01/20 Page 1 of 12
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT                                                  FILED
                                                              for the
                                                                                                                      Jul 01 2020
                                                  Northern District
                                                __________  DistrictofofCalifornia
                                                                         __________                              SUSANY. SOONG
                                                                                                            CLERK, U.S. DISTRICT COURT
                                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                  United States of America                       )                                                   OAKLAND
                             v.                                  )
                      Jesse Lee Brown,
                                                                 )      Case No. 4:20-mj-70882-MAG
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   May 29, 2020               in the county of            Contra Costa                    in the
     Northern          District of          California       , the defendant(s) violated:

            Code Section                                                   Offense Description
         18 U.S.C. § 922(g)(1)                      Felon in possession a firearm and ammunition.



       Penalties:
10 years imprisonment;
$250,000 fine; forfeiture; and
3 years supervised release

         This criminal complaint is based on these facts:
          See attached Affdiavt of Special Agent, June Piniewski, Federal Bureau of Investigation




         ✔ Continued on the attached sheet.
         ’

                                                                                      /s/ June Piniewski
                                                                                            Complainant’s signature
    Approved as to form: V7KRPDV5*UHHQ
                                                                                   FBI Special Agent June Piniewski
                                  AUSA THOMAS R. GREEN                                       Printed name and title


6ZRUQWREHIRUHPHRYHUWKHWHOHSKRQHDQGVLJQHGE\PH
SXUVXDQWWR)HG5&ULP3DQG G RQ
                  07/01/2020
Date:
                                                                                               Judge’s signature

                                         Oakland, CA                                  Hon. KANDIS A. WESTMORE
City and state:
                                                                                             Printed name and title
         Case 4:20-mj-70882-MAG Document 1 Filed 07/01/20 Page 2 of 12




 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT

       I, June Piniewski, Special Agent with the Federal Bureau of Investigation, being duly

sworn, depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have

been so employed since February 2015. As a Special Agent with the FBI, my duties and

responsibilities include conducting criminal investigations for possible violations of federal law,

particularly those found in Title 21 and Title 18 of the United States Code. I have had extensive

training in law enforcement investigation techniques, including but not limited to 800 hours of

training at the FBI Academy at Quantico, Virginia. Prior to joining the FBI, I was a Deputy

Sheriff in Hillsborough County, Florida, where I participated in the investigation of various

crimes, including violent crimes.

       2.      I am currently assigned to the Contra Costa County Safe Streets Task Force

(“SSTF”) of the FBI’s San Francisco Field Division in the Concord Resident Agency.

During my law enforcement career, particularly as a FBI Special Agent, I have participated in

numerous violent crime investigations including bank robbery, commercial armed robbery,

prohibited possession of firearms, armored car robbery, narcotics trafficking, firearms

trafficking, adult kidnapping, abductions of children, child pornography, child prostitution, sex

trafficking, and received both formal and informal training regarding a variety of investigations.

I have participated in physical surveillance operations and have participated in the execution of

state and federal arrest warrants and search warrants.

       3.      I know that it is a violation of Title 18, United States Code, Section 922(g)(1) for

any person knowing he had been previously convicted of a crime punishable by imprisonment
         Case 4:20-mj-70882-MAG Document 1 Filed 07/01/20 Page 3 of 12




for a term exceeding one year to knowingly possess any firearm or ammunition that has been

shipped or transported in interstate commerce.

       4.      I submit this affidavit in support of a Criminal Complaint and Arrest Warrant for

Jesse Lee BROWN (“BROWN”). I submit this affidavit for the limited purpose of establishing

probable cause to issue a criminal complaint and have not included every fact known to me

concerning the investigation described below. The information in this affidavit is based upon my

personal knowledge and information as well as information provided by other law enforcement

officers involved in the investigation of BROWN.

       5.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that BROWN engaged in conduct that constitutes the

following federal offense: Felon in Possession of a Firearm and Ammunition, in violation of

Title 18, United States Code, Section 922(g)(1).

                                      PROBABLE CAUSE

   BROWN is Arrested in Possession of a Machine Gun with a High Capacity Magazine

       6.      According to a report written by Richmond Police Officer McDonell (“Officer

McDonell”), on May 29, 2020, at approximately1:51 p.m., he was working patrol in the City of

Richmond. At the time, he was wearing a full Richmond Police uniform with a silver badge

affixed to his chest and was driving a fully marked police vehicle (unit #1119). While traveling

westbound on Barrett Avenue from 18th Street, he observed a black Mercedes 4-door sedan

bearing California plate 6PPE051, approximately 20 feet in front of his patrol car. As Officer

McDonell approached the intersection of Barrett Avenue and Marina Way, the signal light for

westbound traffic changed from green to yellow. As the light changed, the Mercedes suddenly

entered the left turn lane, which turns southbound onto Marina Way. The intersection is
         Case 4:20-mj-70882-MAG Document 1 Filed 07/01/20 Page 4 of 12




controlled by a solid signal light, which requires vehicles turning southbound onto Marina Way

from Barrett Avenue to yield to eastbound Barrett Avenue traffic prior to executing the turn. As

the Mercedes entered the left turn lane, the signal light changed from yellow to red. The

Mercedes had not entered the intersection at that point, and two vehicles in the eastbound lanes

were still proceeding through the intersection. The Mercedes suddenly sped into the intersection,

against the red light, and conducted a left turn on Marina Way, traveling southbound. Officer

McDonell waited for the light to re-cycle to green, then followed in the direction of the

Mercedes, southbound on Marina Way, to conduct a traffic enforcement stop. Officer

McDonnell then observed the Mercedes turn westbound onto MacDonald Avenue. As Officer

McDonell made the turn, the Mercedes abruptly parked along the north curb line of MacDonald

Avenue, just west of 13th Street. Officer McDonell drove past the parked Mercedes. As he passed

the Mercedes he observed the vehicle did not have a front license plate. After Officer McDonnell

passed the Mercedes, he observed with his rear-view mirror that the Mercedes suddenly made a

U-turn and headed eastbound on MacDonald Avenue away from the direction of the patrol car. It

appeared that the Mercedes was intentionally avoiding police.

       7.      Officer McDonell made a U-turn to pursue the Mercedes. At the intersection of

Marina Way and Bissell Avenue, Officer McDonell finally conducted a traffic enforcement stop.

After exiting his patrol vehicle, he made contact with both occupants of the vehicle: a male adult

driver and a female adult passenger. He advised them of the reason for the traffic stop, and asked

for a valid driver’s license, registration, and proof of insurance. The passenger advised that the

vehicle belonged to her and provided Officer McDonell with paperwork from the glove box.

Both occupants, stated they had no valid identification on their person. The passenger identified
         Case 4:20-mj-70882-MAG Document 1 Filed 07/01/20 Page 5 of 12




herself as the name on the paperwork, initially providing one name to Officer McDonell before

providing a second name by the conclusion of the police encounter.

       8.      The driver, ultimately identified as BROWN, advised that he did not have any

identification with him, he identified himself as “Jahaylon Brown” and provided a date of birth.

Officer McDonell felt BROWN seemed nervous and unsure when providing his name, and

informed BROWN that he would remove him from the vehicle for further investigation if he

was lying. BROWN affirmed that his name was “Jahaylon Brown.” A records check of the

name “Jahaylon Brown” and the date of birth BROWN provided revealed no record return.

Officer McDonell detained the driver and confirmed with the passenger that the vehicle was

hers, to which she stated, “yes.” Officer McDonell asked the passenger if there was anything

illegal inside the vehicle, to which she replied, “no.” The passenger gave Officer McDonell

verbal consent to search the vehicle.

       9.      While conducting the vehicle search, on the floorboard behind the driver’s seat

Officer McDonell located a shopping bag. Officer McDonell picked up the bag by the paper

handles, and it felt heavy. Upon opening the bag, Officer McDonell observed the lower frame of

a Glock-style firearm facing up. He also observed the serial number (#BCRC775) on the lower

frame. There was no magazine inserted in the well. Inside the bag next to the firearm, he

observed a black 31-round, Glock-style magazine. He observed a single live round inserted in the

top of the magazine. Officer McDonell was also able to observe a small black piece with a silver

button on the back of the Glock slide. He believed this piece to be a Glock auto-sear

modification. Crime scene technician Officer Wright processed the firearm and took custody of

it.
         Case 4:20-mj-70882-MAG Document 1 Filed 07/01/20 Page 6 of 12




       10.     BROWN was placed under arrest and read his Miranda rights, to which he

advised he understood. BROWN made a number of statements, including the following: His real

name is Jesse Lee BROWN. He provided his brother's name Jahaylon instead of his own to

conceal his identity. Several months ago, he was given the firearm by his friend “Smerkish.”

“Smerkish” asked BROWN to take the firearm because he was incarcerated, however he does

not know “Smerkish’s” real name. BROWN does not know the make or model of the firearm

that was recovered in the Mercedes. He was unsure if the firearm was loaded, and he was also

unsure if there were live rounds inside of the magazine. BROWN stated that the passenger had

no knowledge of the firearm inside the vehicle. He did not want her getting in trouble. He carries

the firearm with him for “safekeeping” until his friend is released from prison. BROWN advised

he was released in from prison in Nevada for a “gun”-related incident. During that incident, he

discharged a firearm “in self-defense” and he “had to do some time” as a result of the altercation.

BROWN stated he had been arrested previously in California and Nevada. He also stated he was

released from prison in 2017 out of Las Vegas.

       11.     BROWN was arrested on charges of violating Penal Code § 29800(a)(1) – Felon

in Possession of a Firearm; Penal Code § 30305(a)(1) – Felon in Possession of Ammunition;

Penal Code § 25400(a)(1) – Convicted Person with a Concealed Firearm in a Vehicle; Penal

Code § 32625(a) – Possession of a Machine Gun; and Penal Code § 29825(a) – Unlawful

Firearm Activity.

       12.     According to Officer Wright’s report, he transported the firearm and magazine to

the Richmond Police Department. He observed the magazine contained eighteen (18) unspent

rounds. Fourteen (14) of the unspent rounds had a headstamp of FC 9mm Luger and four (4) of

the unspent rounds had a headstamp of NFCR 9mm Luger. Officer Wright noticed an automatic
         Case 4:20-mj-70882-MAG Document 1 Filed 07/01/20 Page 7 of 12




sear on the slide of the firearm which converts the firearm into a fully automatic handgun. A

functions check was conducted on the firearm and Officer Wright was able to cycle the firearm

multiple times without having to remove his finger from the trigger. While conducting the

function check, Officer Wright heard the firing pin engage which led him to believe the firearm

was fully functional. Below is a photograph of the firearm, extended magazine and the attached

automatic sear on the slide:




       13.     The automatic sear (or auto sear) attached to the rear of the firearm, sometimes

referred to as an automatic switch (or auto switch) is a machine gun conversion device, which is

specifically used to convert a semi-automatic Glock pistol to a firearm that fires automatically, a

machine gun. Under federal law, a “Glock” automatic switch is a machine gun, which cannot be
         Case 4:20-mj-70882-MAG Document 1 Filed 07/01/20 Page 8 of 12




lawfully possessed. The auto sear affixed to BROWN’s Glock firearm bears a “Glock” logo and

“Made in Austria” branding that I have seen on other “Glock” auto switches that have been

trafficked in the Bay Area. I know from training, experience, and consultation with other law

enforcement officers that Glock manufactures certain models of machine gun pistols, however

Glock does not manufacture machine gun conversion devices for sale to the general public.

Therefore, the aforementioned Glock automatic switches were designed by a person or persons

that were fraudulently using the Glock logo. It is likely that the depicted Glock automatic

switches, with the fraudulently used “Glock” and “Made in Austria” labeling, are designed this

way because, as far as I know through my training and experience, the switches are solely

designed for use with semi-automatic pistols manufactured by Glock. On June 19, 2020, at the

Richmond Police Department, I viewed and took photographs of the firearm, the automatic sear

and each round with Officer McDonell. Below is a photograph of BROWN’s firearm depicting

the automatic sear attached to the rear that is designed to convert the firearm into a fully

operational automatic machine gun.
         Case 4:20-mj-70882-MAG Document 1 Filed 07/01/20 Page 9 of 12




                     BROWN’s Criminal History and Relevant Court Orders

       14.     BROWN currently is the restrained person in a Domestic Violence Order issued

by the Contra Costa County court, in which he must not: contact, molest, attack, strike, threaten,

sexually assault, batter, telephone, send any messages to, follow, or disturb the peace of the

protected person. He also must not: possess, purchase, or receive any firearms or ammunition.

The restraining order was served on October 31, 2019, and expires on October 31, 2020. I do not

presently know the circumstances that led to the issuance of the Domestic Violence Order

restraining BROWN’s conduct and prohibiting his possession of firearms and ammunition.

       15.     On June 22, 2011, BROWN pled guilty and was convicted of attempted murder,

in violation of Nevada Revised Statute Sections 200.010, 200.030 and 193.330, for shooting into

a crowd of people and severely injuring an innocent bystander to an altercation between

BROWN and other persons. The shooting incident was on or about August 29, 2009. According

to the police report, the shooting occurred in the area of the Margaritaville restaurant at the

Flamingo Hotel Casino, located at 3555 South Las Vegas Boulevard, Las Vegas, Nevada. The

report describes the incident as such: BROWN was walking alone toward the north end of

Margaritaville when he was approached by three (3) men. One of the men punched BROWN

knocking him to the ground. BROWN got up and began walking across the street towards

Caesars Palace. He stopped in the middle of the street and retrieved a handgun from his right

pants pocket. BROWN began walking back towards the crowd outside of the Margaritaville

restaurant and began to shoot into the crowd, seemingly attempting to shoot the subject that

punched him. BROWN shot one of the citizens in the crowd in both of her legs. BROWN

received a sentence of up to 12 years in prison, with eligibility for parole after 3 years in prison.
         Case 4:20-mj-70882-MAG Document 1 Filed 07/01/20 Page 10 of 12




        16.     According to BROWN’s criminal history report, his attempted murder conviction

was his third gun crime conviction. In 2007 he suffered two misdemeanor firearm convictions.

In or around February 2007, he was convicted of carrying a concealed weapon, following his

arrest for the same crime in or around October 2005. And in or around July 2007, he was

convicted of carrying a concealed weapon, following his arrest for that crime earlier that month.

I have an outstanding request for certified conviction records for these two convictions to

confirm the sentences imposed in each case.

        17.     BROWN has numerous arrests that did not result in convictions. In the state of

California, BROWN has been arrested approximately three (3) times for charges related to

firearms and approximately four (4) times for charges related to false personation or obstruction

of justice. In the state of Nevada, BROWN has been arrested approximately six (6) times for

charges related to firearms and/or assault with a deadly weapon and approximately two (2) times

for charges related to fictitious identification or obstruction of justice.

                                           Interstate Nexus

        18.     The firearm recovered from the vehicle is a Glock, serial number BCRC775,

handgun was recovered. BROWN stated the firearm was his. Bureau of Alcohol, Tobacco, and

Firearms (“ATF”) Special Agent Richard Timbang (“Agent Timbang”), a certified National

Firearms Act (“NFA”) expert, reviewed photographs of the Glock and ammunition. According to

Glock customer service, all Glock firearms are either shipped to and/or assembled at their

facility, 6000 Highlands Parkway, Smyrna, Georgia 30082. All Glock firearms are then shipped

distributors across the United States.

        19.     On June 19, 2020, I verified the headstamp photos of the 9mm caliber

ammunition recovered from the vehicle. Fourteen (14) rounds contained a headstamp of “FC
        Case 4:20-mj-70882-MAG Document 1 Filed 07/01/20 Page 11 of 12




9mm Luger” and four (4) rounds contained a “NFCR 9mm Luger” headstamp. Below are two

photographs of the ammunition found inside the magazine which depict the two different

headstamps:




I know from my training and experience and discussions with other law enforcement officers that

FC refers to Federal Cartridge, the manufacturer of all eighteen (18) total rounds. According to

customer service at Federal Cartridge, the majority of their 9mm luger ammunition is

manufactured in Anoka, Minnesota. On occasion, their 9mm luger ammunition is manufactured

with CCI-Speer located in Lewiston, Idaho. The ammunition is then distributed to retailers

throughout the United States.

                                        CONCLUSION

       20.     Based on the above information, I submit that there is probable cause to believe

that, on or about MAY 29, 2020, in the Northern District of California, the Defendant, Jesse Lee
        Case 4:20-mj-70882-MAG Document 1 Filed 07/01/20 Page 12 of 12




BROWN, committed the following federal offense: Felon in Possession of a Firearm and of

Ammunition, in violation of Title 18, United States Code, Section 922(g)(1).

       21.     I respectfully request that the Court sign the requested criminal complaint and

issue the requested arrest warrant for BROWN.



       I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge.

                                                      _/s/ June Piniewski___________
                                                      June Piniewski
                                                      Special Agent
                                                      Federal Bureau of Investigation


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      day of June, 2020 1st day of July, 2020
                ---------------------------
phone on this ____



__________________________________________
THE HONORABLE KANDIS A. WESTMORE
UNITED STATES MAGISTRATE JUDGE
